Citation Nr: 1040140	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine, claimed as low back strain.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968, and subsequent service in the National Guard.

This originally came before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina, which declined to reopen the Veteran's 
claim for entitlement to service connection for low back strain.  
In January 2006, the Veteran's claims file was transferred to the 
RO in St. Petersburg, Florida.

In May 2007, the appellant testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript is associated with the record.  

In June 2007, the Board reopened and denied entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine, claimed as low back strain.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2009 Order, the Court 
granted an August 2009 Joint Motion for Remand (Joint Remand) 
which vacated and remanded that part of the Board's decision 
which denied service connection for the degenerative disc disease 
of the lumbar spine, for further development consistent with its 
instructions.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

In his videoconference hearing, the Veteran contended that his 
degenerative disc disease of the lumbosacral spine is the result 
of a tank accident while serving in the National Guard in 1970 
and, as such, should be service-connected.  

In its Joint Remand, the Court found that the November 2004 VA 
examination was not adequate for rating purposes because the 
examiner did not take into account the lay evidence that was part 
of the record at the time of the examination.  Specifically, the 
evidence includes a statement from the Veteran's foreman when he 
worked on a maintenance crew, a few years after discharge, which 
shows that the Veteran had ongoing back pain in 1972 and 1973, 
and that he went to the doctor for treatment and was put on light 
duty.  In addition, the Veteran submitted a statement from his 
former wife, who was married to him at the time he returned from 
active duty, asserting that he had severe back pain from an in-
service injury, and that he was seen by Dr. Ellington from the 
time of his injury.  Finally, the Veteran testified that he was 
treated by Dr. Ellington from the time of the accident until 
1988, when the doctor died.  He submitted a statement from the 
physician who took over the practice when Dr. Ellington died, who 
indicated that the Veteran's treatment records had been stored in 
an area that was destroyed by fire and water.  The November 2004 
examiner noted that he could find "no evidence of a continuum of 
treatment between 1970 and 1988, and that, in the absence of 
this, and in the presence of the well documented industrial 
accident in 1990, which his physicians felt was an exacerbation 
of a mild preexisting condition, in his opinion he could not 
state that the Veteran's problems at that time were wholly the 
result of the injury in 1970 without resorting to unfounded 
speculation."  He did not discuss the lay evidence in the record 
in rendering this opinion.  

In this regard, the Board notes that competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience, but is provided by 
a person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  To the extent that the Veteran is 
offering this lay evidence to establish the symptoms of a back 
disorder, including ongoing back pain, since service, he is 
competent to do so.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the absence 
of contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the Court found that a medical opinion 
cannot be disregarded solely because it is based upon history 
provided by the veteran without also evaluating the credibility 
and weight of the history upon which the opinion is predicated.  

As such, a remand is necessary to provide the Veteran with a new 
examination, in which the examiner discusses the lay evidence of 
record.  For the purposes of the examination only, the examiner 
should consider the lay evidence of record to be credible.  The 
examiner should provide an opinion as to whether the Veteran's 
current back condition is related to his back injury in service.  
The Board notes that, in Jones v. Shinseki, 23 Vet. App. 382 
(2010), the Court held that in order to rely upon a statement 
that an opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the record.  

It appears that the Veteran is currently receiving private 
treatment from P. J. Arnold, D.O.  Therefore, all up-to-date 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information as 
to the dates of any medical treatment 
received for his lumbar spine disability 
since 2004.  The Veteran should furnish 
signed authorizations for the release to VA 
of private medical records in connection 
with each non-VA source he identifies.  In 
particular, records should be requested 
from P. J. Arnold, D.O.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.   

2. The RO should make arrangements for the 
Veteran to be afforded an orthopedic 
examination, by an appropriate specialist, 
to determine whether the Veteran's lumbar 
spine disability is a result of any 
incident in service or began to manifest 
during service.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
degenerative disc disease of the 
lumbosacral spine is a result of any 
incident in service or began to manifest 
during service or is etiologically related 
to the Veteran's active duty service in any 
way, and (2) the current status of the 
Veteran's lumbosacral spine.  The examiner 
should consider the lay evidence of record 
to be credible and include a discussion of 
such evidence in the opinion.  The lay 
evidence of record includes a statement 
from the Veteran's foreman when he worked 
on a maintenance crew which shows that the 
Veteran had ongoing back pain in 1972 and 
1973, and that he went to the doctor for 
treatment and was put on light duty, a 
statement from his former wife, who was 
married to him at the time he returned from 
active duty, asserting that he had severe 
back pain from an in-service injury, and 
that he was seen by Dr. Ellington from the 
time of his injury, and testimony by the 
Veteran that he was treated by Dr. 
Ellington from the time of the accident 
until 1988, when the doctor died.  He 
submitted a statement from the physician 
who took over the practice when Dr. 
Ellington died, who indicated that the 
Veteran's treatment records had been stored 
in an area that was destroyed by fire and 
water.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given without 
resort to speculation, the examiner should 
indicate that the procurable and assembled 
data was fully considered.

3.  After completion of the above, the RO 
should readjudicate the Veteran's claim.  
If any determination remains unfavorable to 
the Veteran, he and his attorney should be 
provided with a supplemental statement of 
the case.  The Veteran should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

